ALLOWANCE
Preliminary Amendment
Preliminary amendment filed on 4/1/2022 has been entered. Accordingly, the amended Claims are being considered by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-8, 10-17, 27-30, and 37-45 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, including that which is listed on the attached PTO-892, while teaching a number of illuminated water spraying devices fails to disclose or render obvious in particular, a device for creating an illusion of rotary pyrotechnics including at least one nozzle configured to rotate about an axis of the device and spray a liquid such as water in a radial direction while rotating; a liquid supply configured to provide the liquid to the at least one nozzle; at least one mister or fog machine configured to produce a mist or vapor; and a lighting system configured to illuminate the liquid and the mist or vapor to create the illusion of rotary pyrotechnics as called for in the claimed combination of independent claims 1, 13, 15, and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896